DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-21 and 27-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 20, the prior art, Rais (US 7,121,105 B1) and Lorek (US 8,104,800 B2) does not teach the window air conditioner as recited, in particular “a connecting plate connected with the positioning member, the connecting plate being sleeved over the mounting shaft and sandwiched between the elastic member and the abutting protrusion; wherein the elastic member abuts against the connecting plate and is configured to drive connecting plate to move along the mounting shaft towards the abutting protrusion”, when added to the other features claimed in independent claim 20. 

Regarding independent claim 40, the prior art, Rais (US 7,121,105 B1) and Kennedy et al. (US 5,253,485 A), does not teach the window air conditioner as recited, in particular “a rotating drive member rotatably arranged at the indoor part through a pivot shaft different from the rotating shaft, the rotating drive member including a drive shaft extending into the sliding slot and movable fitted with the sliding slot, the drive shaft being spaced apart from the pivot shaft, and the rotating drive member being configured to rotate to drive a second end of the rotating member to rotate between the locked state and the unlocked state through the drive shaft” when added to the other features claimed in independent claim 40. 

Regarding independent claim 41, the prior art, Rais (US 7,121,105 B1), Storm (Storm AXS 12V / 24V Magnetic Door Lock 1200lbs – with brackets, 2014), and Grassfire (Door magnetic lock, 2016), does not teach the window air conditioner as recited, in particular “a cover including a first magnetic member, one end of the cover being rotatably arranged at the indoor part; a second magnetic member arranged at the indoor part, the second magnetic member being configured to be powered on to attract the first magnetic member to control the cover to rotate to the unlocked state; a position limiting structure arranged at the indoor part; a support bar fixed to the cover, the support bar passing through the position limiting structure and being movable with respect to the position limiting structure” when added to the other features claimed in independent claim 41. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763